DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2020/0107275) in view of Zhu et al. (US 2020/0187185, relying on the provisional application 62/775,698) and Sheng et al. (US 2018/0368054).
Regarding Claim 1, Cho teaches an operating method of a communication device, comprising: storing a first part of a synchronization signal received from a cell as a first signal sample ([0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks … the memory configured to store the SS burst set; [0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization) in a first synchronization signal period ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period (e.g, every 20 ms). Each SS burst set 1002 can include a plurality of SS blocks, such as SS block 904. In some aspects, an SS burst set 902 can include four SS blocks);
determining synchronization signal-reference signal received power (SS-RSRP) estimation candidates within the first synchronization signal period based on the first signal sample ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0248] a first synchronization signal (SS) block can be selected from a plurality of SS blocks within a received SS burst set).
	However, Cho does not teach performing an SS-RSRP estimation operation on the SS-RSRP estimation candidates within a second synchronization signal period consecutive to the first synchronization signal period, the SS-RSRP estimation operation including estimating an RSRP of a physical broadcast channel (PBCH) demodulation reference signal (DMRS).
In an analogous art, Zhu teaches performing an SS-RSRP estimation operation on the SS-RSRP estimation candidates within a second synchronization signal period consecutive to the first synchronization signal period ([0106] base station 105-b may transmit a second SSB based on the SSB periodicity. In some cases, the second SSB may be transmitted in a later SSB burst set. For example, the second SSB may be transmitted in an SSB burst set 20 ms, or a multiple of 20 ms, after the SSB burst set which includes the first SSB transmitted … Performing the measurement procedure for the second SSB may include determining an RSRP for the second SSB based on an SSS of the second SSB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhu’s method with Cho’s method so that it can save modem power during beam scheduling based on using a search procedure and a measurement procedure at the device as opposed to an all-search procedure (Zhu [0044]). There may also be a lower likelihood of interfering symbol overlap when using the measurement procedure based on the measurement procedure spanning fewer symbol periods than the search procedure, which may result in more leniency for beam switching in adjacent SSBs (Zhu [0041]).
The combination of Cho and Zhu does not teach the SS-RSRP estimation operation including estimating an RSRP of a physical broadcast channel (PBCH) demodulation reference signal (DMRS).
In an analogous art, Sheng teaches the SS-RSRP estimation operation including estimating an RSRP of a physical broadcast channel (PBCH) demodulation reference signal (DMRS) ([0057] SS block RSRP/RSRQ: measured RSRP/RSRQ either from NR-SSS only, or from NR-PBCH DMRS only; or from both NR-SSS and NR-PBCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheng’s method with Cho’s method so that a wireless terminal can quickly and reliably obtain information and, where necessary, measure and/or otherwise use reference signals, particularly in a New Radio system which employs synchronization signal blocks (Sheng [0022]). Moreover, the wireless terminal knows the quality of neighboring cell with corresponding cell ID from PSS and SSS in the SS block (Sheng [0061]).

Regarding Claim 2, the combination of Cho, Zhu and Sheng, specifically Cho teaches the first and second consecutive synchronization signal periods include first and second consecutive synchronization signal block (SSB) burst set periods ([0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period (e.g, every 20 ms)); and the synchronization signal includes an SSB ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set).

Regarding Claim 3, the combination of Cho, Zhu and Sheng, specifically Cho teaches the determining the SS-RSRP estimation candidates comprises: performing a primary synchronization signal (PSS) search; performing a secondary synchronization signal (SSS) search ([0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization); and determining the SS-RSRP estimation candidates based on a result of the SSS search ([0148] the UE 101 can receive … a secondary synchronization signal to achieve the initial synchronization; [0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set).

Regarding Claim 6, Cho teaches the synchronization signal includes an SSB ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set);
the SS-RSRP estimation candidates include a candidate SSB ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0248] a first synchronization signal (SS) block can be selected from a plurality of SS blocks within a received SS burst set).
However, Cho does not teach the performing the SS-RSRP estimation operation comprises, storing data for the SS-RSRP estimation operation, and performing the SS-RSRP estimation operation on the SS-RSRP estimation candidates; and the data for the SS-RSRP estimation operation includes SSB data and PBCH data that are included in the candidate SSB, the PBCH data including the PBCH DMRS.
In an analogous art, Zhu teaches the performing the SS-RSRP estimation operation ([0106] Performing the measurement procedure for the second SSB may include determining an RSRP for the second SSB based on an SSS of the second SSB) comprises, storing data for the SS-RSRP estimation operation ([0093] UE 115-a may update or store one or more of the RSRP measurement, and RSRQ measurement, or the SINR measurement in the MDB), and
performing the SS-RSRP estimation operation on the SS-RSRP estimation candidates ([0106] base station 105-b may transmit a second SSB based on the SSB periodicity. In some cases, the second SSB may be transmitted in a later SSB burst set. For example, the second SSB may be transmitted in an SSB burst set 20 ms, or a multiple of 20 ms, after the SSB burst set which includes the first SSB transmitted … Performing the measurement procedure for the second SSB may include determining an RSRP for the second SSB based on an SSS of the second SSB); and
the data for the SS-RSRP estimation operation includes SSB data and PBCH data that are included in the candidate SSB ([0103] performing the search procedure may include determining an RSRP for the first SSB based on the PSS, the SSS, and the PBCH of the SSB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhu’s method with Cho’s method so that it can save modem power during beam scheduling based on using a search procedure and a measurement procedure at the device as opposed to an all-search procedure (Zhu [0044]). There may also be a lower likelihood of interfering symbol overlap when using the measurement procedure based on the measurement procedure spanning fewer symbol periods than the search procedure, which may result in more leniency for beam switching in adjacent SSBs (Zhu [0041]).
The combination of Cho and Zhu does not teach the PBCH data including the PBCH DMRS.
In an analogous art, Sheng teaches the PBCH data including the PBCH DMRS ([0057] SS block RSRP/RSRQ: measured RSRP/RSRQ either from NR-SSS only, or from NR-PBCH DMRS only; or from both NR-SSS and NR-PBCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheng’s method with Cho’s method so that a wireless terminal can quickly and reliably obtain information and, where necessary, measure and/or otherwise use reference signals, particularly in a New Radio system which employs synchronization signal blocks (Sheng [0022]). Moreover, the wireless terminal knows the quality of neighboring cell with corresponding cell ID from PSS and SSS in the SS block (Sheng [0061]).

Regarding Claim 8, Cho does not teach the storing the first signal sample and the storing the data for the SS-RSRP estimation operation are both performed within the first synchronization signal period among the first and second consecutive synchronization signal periods.
In an analogous art, Zhu teaches the storing the first signal sample and the storing the data for the SS-RSRP estimation operation are both performed within the first synchronization signal period among the first and second consecutive synchronization signal periods ([0103] performing the search procedure may include determining an RSRP for the first SSB based on the PSS, the SSS, and the PBCH of the SSB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhu’s method with Cho’s method so that it can save modem power during beam scheduling based on using a search procedure and a measurement procedure at the device as opposed to an all-search procedure (Zhu [0044]). There may also be a lower likelihood of interfering symbol overlap when using the measurement procedure based on the measurement procedure spanning fewer symbol periods than the search procedure, which may result in more leniency for beam switching in adjacent SSBs (Zhu [0041]).

Regarding Claim 9, Cho does not teach the performing the SS-RSRP estimation operation further comprises detecting an index of the candidate SSB.
In an analogous art, Zhu teaches the performing the SS-RSRP estimation operation further comprises detecting an index of the candidate SSB ([0106] Performing the measurement procedure for the second SSB may include determining an RSRP for the second SSB based on an SSS of the second SSB. … UE 115-b may perform the measurement procedure for the second SSB (e.g., an SSB with the SSB index of the second SSB received from base station 105-b at 425) from a second base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhu’s method with Cho’s method so that it can save modem power during beam scheduling based on using a search procedure and a measurement procedure at the device as opposed to an all-search procedure (Zhu [0044]). There may also be a lower likelihood of interfering symbol overlap when using the measurement procedure based on the measurement procedure spanning fewer symbol periods than the search procedure, which may result in more leniency for beam switching in adjacent SSBs (Zhu [0041]).

Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Zhu et al., Sheng et al. and Wei (US 2014/0018072).
Regarding Claim 4, the combination of Cho, Zhu and Sheng does not teach storing a second part of the synchronization signal as a second signal sample different from the first signal sample, wherein the performing a PSS search performing the PSS search on the second signal sample contemporaneous with the performing a SSS search on the first signal sample.
In an analogous art, Wei teaches storing a second part of the synchronization signal as a second signal sample different from the first signal sample, wherein the performing a PSS search performs the PSS search on the second signal sample contemporaneous with the performing a SSS search on the first signal sample ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space; [0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first space, and calculates a cell search result according to the SSS relevant information in the second time unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).

Regarding Claim 5, the combination of Cho, Zhu and Sheng does not teach the storing a first part of a synchronization signal as a first signal sample stores the first signal sample in a first buffer; and the storing a second part of a synchronization signal as a second signal sample stores the second signal sample in a second buffer different from the first buffer.
In an analogous art, Wei teaches the storing a first part of a synchronization signal as a first signal sample stores the first signal sample in a first buffer; and the storing a second part of a synchronization signal as a second signal sample stores the second signal sample in a second buffer different from the first buffer ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).

Regarding Claim 10, the combination of Cho, Zhu and Sheng does not teach storing a second part of the synchronization signal as a second signal sample different from the first signal sample during the determining the SS-RSRP estimation candidates.
In an analogous art, Wei teaches storing a second part of the synchronization signal as a second signal sample different from the first signal sample during the determining the SS-RSRP estimation candidates ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space; [0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first space, and calculates a cell search result according to the SSS relevant information in the second time unit)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Zhu et al., Sheng et al. and Kim et al. (US 2020/0305098).
Regarding Claim 7, Cho teaches the storing the first signal sample is performed within the first synchronization signal period among the first and second consecutive synchronization signal periods ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks … the memory configured to store the SS burst set).
However, the combination of Cho, Zhu and Sheng does not teach the storing the data for the SS-RSRP estimation operation is performed within the second synchronization signal period among the first and second consecutive synchronization signal periods.
In an analogous art, Kim teaches the storing the data for the SS-RSRP estimation operation is performed within the second synchronization signal period among the first and second consecutive synchronization signal periods ([0172] the UE performs PBCH decoding using symbol/subframe/frame timing, frequency synchronization, and a cell ID obtained from the PSS/SSS/ESS or PSS/SSS. For the PBCH decoding, the UE switches frequency in a subframe corresponding to the next SS transmission period. Then, the UE receives/decodes the PBCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Cho’s method so that delay/latency occurring during communication between a user equipment and a base station may be reduced (Kim [0025]) for UEs with small bandwidth (Kim [0172]). Thus, NR services can be provided to users of various types of UEs.

Claims 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Wei, Zhu et al. and Sheng et al.
Regarding Claim 11, Cho teaches an operating method of a communication device, comprising:
receiving a synchronization signal from a cell within first and second synchronization signal block (SSB) burst set periods ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period; [0179] Referring to FIG. 14, the UE 101 can be configured to receive an SS burst set 1401 every SS burst set period);
storing the synchronization signal as a first signal sample ([0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks … the memory configured to store the SS burst set; [0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization) in a first cell search period ([0129] cell search (e.g, for initial synchronization and handover purposes); [0179] Referring to FIG. 14, the UE 101 can be configured to receive an SS burst set 1401 every SS burst set period), the first cell search period being shorter than each of the first and second SSB burst set periods, the second cell search period being shorter than each of the first and second SSB burst set periods ([0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period (e.g, every 20 ms). Each SS burst set 1002 can include a plurality of SS blocks, such as SS block 904. In some aspects, an SS burst set 902 can include four SS blocks; [0179] Referring to FIG. 14, the UE 101 can be configured to receive an SS burst set 1401 every SS burst set period (i.e., the SS block period is shorter than the SS burst set period in FIG. 14));
determining a synchronization signal-reference signal received power (SS-RSRP) estimation candidate based on the first signal sample during the second cell search period ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0248] a first synchronization signal (SS) block can be selected from a plurality of SS blocks within a received SS burst set).
	However, Cho does not teach storing the synchronization signal as a second signal sample in a second cell search period different from the first cell search period; determining a synchronization signal-reference signal received power (SS-RSRP) estimation candidate contemporaneous with the storing the synchronization signal as a second signal sample; performing an SS-RSRP estimation operation on the SS-RSRP estimation candidate during the second SSB burst set period, the SS-RSRP estimation operation including estimating an RSRP of a physical broadcast channel (PBCH) demodulation reference signal (DMRS), wherein the receiving a synchronization signal includes filtering a subset of PBCH data included in the synchronization signal received during the first SSB burst set period, the PBCH data including the PBCH DMRS, and the SS-RSRP estimation operation being performed based on PBCH data included in the synchronization signal received during the second SSB burst set period.
In an analogous art, Wei teaches storing the synchronization signal as a second signal sample in a second cell search period different from the first cell search period ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space; [0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first space, and calculates a cell search result according to the SSS relevant information in the second time unit);
determining a synchronization signal-reference signal received power (SS-RSRP) estimation candidate contemporaneous with the storing the synchronization signal as a second signal sample ([0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first space, and calculates a cell search result according to the SSS relevant information in the second time unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).
The combination of Cho and Wei does not teach performing an SS-RSRP estimation operation on the SS-RSRP estimation candidate during the second SSB burst set period, the SS-RSRP estimation operation including estimating an RSRP of a physical broadcast channel (PBCH) demodulation reference signal (DMRS), wherein the receiving a synchronization signal includes filtering a subset of PBCH data included in the synchronization signal received during the first SSB burst set period, the PBCH data including the PBCH DMRS, and the SS-RSRP estimation operation being performed based on PBCH data included in the synchronization signal received during the second SSB burst set period.
In an analogous art, Zhu teaches performing an SS-RSRP estimation operation on the SS-RSRP estimation candidate during the second SSB burst set period ([0106] base station 105-b may transmit a second SSB based on the SSB periodicity. In some cases, the second SSB may be transmitted in a later SSB burst set. For example, the second SSB may be transmitted in an SSB burst set 20 ms, or a multiple of 20 ms, after the SSB burst set which includes the first SSB transmitted … Performing the measurement procedure for the second SSB may include determining an RSRP for the second SSB based on an SSS of the second SSB),
wherein the receiving a synchronization signal includes filtering a subset of PBCH data included in the synchronization signal received during the first SSB burst set period ([0103] performing the search procedure may include determining an RSRP for the first SSB based on the PSS, the SSS, and the PBCH of the SSB), and the SS-RSRP estimation operation being performed based on PBCH data included in the synchronization signal received during the second SSB burst set period ([0106] Performing the measurement procedure for the second SSB may include determining an RSRP for the second SSB based on an SSS of the second SSB; [0103] performing the search procedure may include determining an RSRP for the first SSB based on the PSS, the SSS, and the PBCH of the SSB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhu’s method with Cho’s method so that it can save modem power during beam scheduling based on using a search procedure and a measurement procedure at the device as opposed to an all-search procedure (Zhu [0044]). There may also be a lower likelihood of interfering symbol overlap when using the measurement procedure based on the measurement procedure spanning fewer symbol periods than the search procedure, which may result in more leniency for beam switching in adjacent SSBs (Zhu [0041]).
The combination of Cho, Wei and Zhu does not teach the SS-RSRP estimation operation including estimating an RSRP of a physical broadcast channel (PBCH) demodulation reference signal (DMRS), the PBCH data including the PBCH DMRS.
In an analogous art, Sheng teaches the SS-RSRP estimation operation including estimating an RSRP of a physical broadcast channel (PBCH) demodulation reference signal (DMRS) ([0057] SS block RSRP/RSRQ: measured RSRP/RSRQ either from NR-SSS only, or from NR-PBCH DMRS only; or from both NR-SSS and NR-PBCH), the PBCH data including the PBCH DMRS ([0057] SS block RSRP/RSRQ: measured RSRP/RSRQ either from NR-SSS only, or from NR-PBCH DMRS only; or from both NR-SSS and NR-PBCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheng’s method with Cho’s method so that a wireless terminal can quickly and reliably obtain information and, where necessary, measure and/or otherwise use reference signals, particularly in a New Radio system which employs synchronization signal blocks (Sheng [0022]). Moreover, the wireless terminal knows the quality of neighboring cell with corresponding cell ID from PSS and SSS in the SS block (Sheng [0061]).

Regarding Claim 12, Cho teaches the storing a synchronization signal as a first signal sample stores the first signal sample in a first buffer ([0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks … the memory configured to store the SS burst set; [0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization); and the storing a synchronization signal as a second signal sample stores the second signal sample in a second buffer ([0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks … the memory configured to store the SS burst set; [0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization).
However, Cho does not teach a second buffer different from the first buffer.
In an analogous art, Wei teaches a second buffer different from the first buffer ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).

Regarding Claim 13, Cho teaches storing the synchronization signal as a third signal sample ([0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks … the memory configured to store the SS burst set; [0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization) in a third cell search period different from the first cell search period and the second cell search period ([0129] cell search (e.g, for initial synchronization and handover purposes); [0179] Referring to FIG. 14, the UE 101 can be configured to receive an SS burst set 1401 every SS burst set period), the third cell search period being shorter than the SSB burst set period ([0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period (e.g, every 20 ms); [0179] Referring to FIG. 14, the UE 101 can be configured to receive an SS burst set 1401 every SS burst set period), wherein the determining a SS-RSRP estimation candidate determines the SS-RSRP estimation candidate based on the second signal sample during the third cell search period ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0248] a first synchronization signal (SS) block can be selected from a plurality of SS blocks within a received SS burst set).
However, Cho does not teach the third cell search period contemporaneous with the storing the synchronization signal as a third signal sample.
In an analogous art, Wei teaches the third cell search period contemporaneous with the storing the synchronization signal as a third signal sample ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space; [0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first space, and calculates a cell search result according to the SSS relevant information in the second time unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).

Regarding Claim 14, Cho teaches the determining the SS-RSRP estimation candidate comprises performing a secondary synchronization signal (SSS) search based on a result of a primary synchronization signal (PSS) search performed on the first signal sample ([0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization).
However, Cho does not teach the method further comprises performing a PSS search on the second signal sample during the second cell search period. 
In an analogous art, Wei teaches the method further comprises performing a PSS search on the second signal sample during the second cell search period ([0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first space, and calculates a cell search result according to the SSS relevant information in the second time unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).
Regarding Claim 15, the combination of Cho and Wei does not teach storing data for performing the SS-RSRP estimation operation in a third buffer different from the first and second buffers.
In an analogous art, Zhu teaches storing data for performing the SS-RSRP estimation operation in a third buffer different from the first and second buffers ([0020] performing a measurement for the SSB as part of a beam detection procedure, determining whether the measurement for the SSB satisfies an SNR threshold, and managing a measurement database (MDB) based on the determining (i.e., MDB is the third buffer)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhu’s method with Cho’s method so that it can save modem power during beam scheduling based on using a search procedure and a measurement procedure at the device as opposed to an all-search procedure (Zhu [0044]). There may also be a lower likelihood of interfering symbol overlap when using the measurement procedure based on the measurement procedure spanning fewer symbol periods than the search procedure, which may result in more leniency for beam switching in adjacent SSBs (Zhu [0041]).

Regarding Claim 17, Cho teaches the synchronization signal includes an SSB ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set); the storing a synchronization signal as a first signal sample stores the first signal sample within the first SSB burst set period ([0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks … the memory configured to store the SS burst set; [0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period).
However, Cho does not teach the storing a synchronization signal as a second signal sample stores the second signal sample within the first SSB burst set period; and the method further comprises storing data for performing the SS-RSRP estimation operation within the first SSB burst set period.
In an analogous art, Wei teaches the storing a synchronization signal as a second signal sample stores the second signal sample within the first SSB burst set period ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space; [0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first space, and calculates a cell search result according to the SSS relevant information in the second time unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).
The combination of Cho and Wei does not teach the method further comprises storing data for performing the SS-RSRP estimation operation within the first SSB burst set period.
In an analogous art, Zhu teaches the method further comprises storing data for performing the SS-RSRP estimation operation within the first SSB burst set period ([0103] performing the search procedure may include determining an RSRP for the first SSB based on the PSS, the SSS, and the PBCH of the SSB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhu’s method with Cho’s method so that it can save modem power during beam scheduling based on using a search procedure and a measurement procedure at the device as opposed to an all-search procedure (Zhu [0044]). There may also be a lower likelihood of interfering symbol overlap when using the measurement procedure based on the measurement procedure spanning fewer symbol periods than the search procedure, which may result in more leniency for beam switching in adjacent SSBs (Zhu [0041]).

Regarding Claim 18, Cho teaches an operating method of a communication device, comprising:
receiving a synchronization signal from a cell within first and second synchronization signal block (SSB) burst set periods ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period; [0179] Referring to FIG. 14, the UE 101 can be configured to receive an SS burst set 1401 every SS burst set period);
storing the synchronization signal in a first buffer as a first signal sample ([0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks … the memory configured to store the SS burst set; [0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization) in a first cell search period ([0129] cell search (e.g, for initial synchronization and handover purposes); [0179] Referring to FIG. 14, the UE 101 can be configured to receive an SS burst set 1401 every SS burst set period), the synchronization signal including an synchronization signal block (SSB) ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set), the first cell search period occurring during the first SSB burst set period longer than the first cell search period ([0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period (e.g, every 20 ms). Each SS burst set 1002 can include a plurality of SS blocks, such as SS block 904. In some aspects, an SS burst set 902 can include four SS blocks; [0179] Referring to FIG. 14, the UE 101 can be configured to receive an SS burst set 1401 every SS burst set period (i.e., the SS block period is shorter than the SS burst set period in FIG. 14));
performing a primary synchronization signal (PSS) search on the first signal sample during the first cell search period ([0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization);
determining a synchronization signal-reference signal received power (SS-RSRP) estimation candidate based on a result of the performing a SSS search on the first signal sample ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0248] a first synchronization signal (SS) block can be selected from a plurality of SS blocks within a received SS burst set).
However, Cho does not teach storing the synchronization signal in a second buffer as a second signal sample in a second cell search period, the second buffer being different from the first buffer, the second cell search period occurring during the first SSB burst set period, the second cell search period occurring after the first cell search period; performing a PSS search on the second signal sample during the second cell search period; performing a secondary synchronization signal (SSS) search on the first signal sample during the performing a PSS search on the second signal sample; and performing SS-RSRP estimation on the SS-RSRP estimation candidate during the second SSB burst set period, the SS-RSRP estimation including estimating an RSRP of a physical broadcast channel (PBCH) demodulation reference signal (DMRS), wherein the receiving a synchronization signal includes filtering a subset of PBCH data included in the synchronization signal received during the first SSB burst set period, the PBCH data including the PBCH DMRS, and the SS-RSRP estimation being performed based on PBCH data included in the synchronization signal received during the second SSB burst set period.
In an analogous art, Wei teaches storing the synchronization signal in a second buffer as a second signal sample in a second cell search period, the second buffer being different from the first buffer, the second cell search period occurring during the first SSB burst set period, the second cell search period occurring after the first cell search period ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space; [0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first space, and calculates a cell search result according to the SSS relevant information in the second time unit);
performing a PSS search on the second signal sample during the second cell search period ([0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first space, and calculates a cell search result according to the SSS relevant information in the second time unit);
performing a secondary synchronization signal (SSS) search on the first signal sample during the performing a PSS search on the second signal sample ([0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first space, and calculates a cell search result according to the SSS relevant information in the second time unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).
The combination of Cho and Wei does not teach performing SS-RSRP estimation on the SS-RSRP estimation candidate during the second SSB burst set period, the SS-RSRP estimation including estimating an RSRP of a physical broadcast channel (PBCH) demodulation reference signal (DMRS), wherein the receiving a synchronization signal includes filtering a subset of PBCH data included in the synchronization signal received during the first SSB burst set period, the PBCH data including the PBCH DMRS, and the SS-RSRP estimation being performed based on PBCH data included in the synchronization signal received during the second SSB burst set period.
In an analogous art, Zhu teaches performing SS-RSRP estimation on the SS-RSRP estimation candidate during the second SSB burst set period ([0106] base station 105-b may transmit a second SSB based on the SSB periodicity. In some cases, the second SSB may be transmitted in a later SSB burst set. For example, the second SSB may be transmitted in an SSB burst set 20 ms, or a multiple of 20 ms, after the SSB burst set which includes the first SSB transmitted … Performing the measurement procedure for the second SSB may include determining an RSRP for the second SSB based on an SSS of the second SSB),
wherein the receiving a synchronization signal includes filtering a subset of PBCH data included in the synchronization signal received during the first SSB burst set period ([0103] performing the search procedure may include determining an RSRP for the first SSB based on the PSS, the SSS, and the PBCH of the SSB), and the SS-RSRP estimation being performed based on PBCH data included in the synchronization signal received during the second SSB burst set period ([0106] Performing the measurement procedure for the second SSB may include determining an RSRP for the second SSB based on an SSS of the second SSB; [0103] performing the search procedure may include determining an RSRP for the first SSB based on the PSS, the SSS, and the PBCH of the SSB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhu’s method with Cho’s method so that it can save modem power during beam scheduling based on using a search procedure and a measurement procedure at the device as opposed to an all-search procedure (Zhu [0044]). There may also be a lower likelihood of interfering symbol overlap when using the measurement procedure based on the measurement procedure spanning fewer symbol periods than the search procedure, which may result in more leniency for beam switching in adjacent SSBs (Zhu [0041]).
The combination of Cho, Wei and Zhu does not teach the SS-RSRP estimation including estimating an RSRP of a physical broadcast channel (PBCH) demodulation reference signal (DMRS), the PBCH data including the PBCH DMRS.
In an analogous art, Sheng teaches the SS-RSRP estimation including estimating an RSRP of a physical broadcast channel (PBCH) demodulation reference signal (DMRS) ([0057] SS block RSRP/RSRQ: measured RSRP/RSRQ either from NR-SSS only, or from NR-PBCH DMRS only; or from both NR-SSS and NR-PBCH), the PBCH data including the PBCH DMRS ([0057] SS block RSRP/RSRQ: measured RSRP/RSRQ either from NR-SSS only, or from NR-PBCH DMRS only; or from both NR-SSS and NR-PBCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheng’s method with Cho’s method so that a wireless terminal can quickly and reliably obtain information and, where necessary, measure and/or otherwise use reference signals, particularly in a New Radio system which employs synchronization signal blocks (Sheng [0022]). Moreover, the wireless terminal knows the quality of neighboring cell with corresponding cell ID from PSS and SSS in the SS block (Sheng [0061]).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Wei, Zhu et al., Sheng et al. and Kim et al.
Regarding Claim 16, Cho teaches the synchronization signal includes an SSB ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set); the storing a synchronization signal as a first signal sample stores the first signal sample within the first SSB burst set period ([0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks … the memory configured to store the SS burst set; [0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period).
However, Cho does not teach the storing a synchronization signal as a second signal sample stores the second signal sample within the first SSB burst set period; and the method further comprises storing data for performing the SS-RSRP estimation operation within the second SSB burst set period.
In an analogous art, Wei teaches the storing a synchronization signal as a second signal sample stores the second signal sample within the first SSB burst set period ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space; [0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first space, and calculates a cell search result according to the SSS relevant information in the second time unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).
The combination of Cho, Wei, Zhu and Sheng does not teach the method further comprises storing data for performing the SS-RSRP estimation operation within the second SSB burst set period.
In an analogous art, Kim teaches the method further comprises storing data for performing the SS-RSRP estimation operation within the second SSB burst set period ([0172] the UE performs PBCH decoding using symbol/subframe/frame timing, frequency synchronization, and a cell ID obtained from the PSS/SSS/ESS or PSS/SSS. For the PBCH decoding, the UE switches frequency in a subframe corresponding to the next SS transmission period. Then, the UE receives/decodes the PBCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Cho’s method so that delay/latency occurring during communication between a user equipment and a base station may be reduced (Kim [0025]) for UEs with small bandwidth (Kim [0172]). Thus, NR services can be provided to users of various types of UEs.

Regarding Claim 19, Cho teaches the synchronization signal is received in the second SSB burst set period following the first SSB burst set period ([0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization; [0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period).
The combination of Cho, Wei, Zhu and Sheng does not teach the method further comprises storing the PBCH data within the second SSB burst set period.
In an analogous art, Kim teaches the method further comprises storing the PBCH data within the second SSB burst set period ([0172] the UE performs PBCH decoding using symbol/subframe/frame timing, frequency synchronization, and a cell ID obtained from the PSS/SSS/ESS or PSS/SSS. For the PBCH decoding, the UE switches frequency in a subframe corresponding to the next SS transmission period. Then, the UE receives/decodes the PBCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Cho’s method so that delay/latency occurring during communication between a user equipment and a base station may be reduced (Kim [0025]) for UEs with small bandwidth (Kim [0172]). Thus, NR services can be provided to users of various types of UEs.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Wei, Zhu et al., Sheng et al. and Liu et al. (US 2017/0311353).
Regarding Claim 20, the combination of Cho, Wei, Zhu and Sheng does not teach storing another subset of the PBCH data included in the synchronization signal received during the first SSB burst set period, the other subset of the PBCH data not including the filtered subset of the PBCH data.
In an analogous art, Liu teaches storing another subset of the PBCH data included in the synchronization signal received during the first SSB burst set period ([0068] Detectors 1135 in UE 1110 correlate the data stored in buffer 1125 to detect the beam-formed signals, e.g., PSS, SSS, as well as the beam-formed broadcast signals after acquiring the timing, e.g., PBCH), the other subset of the PBCH data not including the filtered subset of the PBCH data ([0068] Detectors 1135 in UE 1110 correlate the data stored in buffer 1125 to detect the beam-formed signals, e.g., PSS, SSS, as well as the beam-formed broadcast signals after acquiring the timing, e.g., PBCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Cho’s method so that NR services can be provided to the UEs with low latency through the PSS/SSS/PBCH decoding in the same SS burst set period.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Cai et al. (US 2021/0258841) teaches cell measurement method.
	Kim et al. (US 2020/0280940) teaches method of SS-RSRP determination using PBCH DMRS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413